Citation Nr: 0631339	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  99-19 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1964 to July 1964. He had other periods of ACDUTRA, 
including beginning in July 29, 1967 (15 days), July 12, 1968 
(15 days), and July 12, 1969 (15 days).  Subsequent service 
in the United States Army Reserves is also indicated by the 
evidence of record. The appellant is the widow of the 
veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO). 


FINDINGS OF FACT

1. The veteran died in March 1999 from frontotemporal 
dementia; at the time of death service connection was not in 
effect for any disability.

2.  The condition implicated in the veteran's death was not 
manifested in service and is not demonstrated to be 
attributed to service and/or events therein.

3.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The appellant's claim for service 
connection for the cause of the veteran's death was received 
in May 1999.  Thereafter, the RO provided notice letters in 
June 2001 and April 2004 explaining the various requirement 
of VCAA.  Clearly, from submissions by and on behalf of the 
appellant, she is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
Board's action in this case there is no prejudice to the 
veteran in rendering a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).   

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical and personnel records, VA and private treatment 
records.  The appellant has not identified any additional 
evidence pertinent to her claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


Entitlement to Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).

The evidence reflects that the veteran death in March 1999 
was caused by frontotemporal dementia, as determined by 
autopsy.  At the time of death service connection was not in 
effect for any disability.  

The veteran's service medical records are negative for 
findings and/or diagnosis of any mental status degenerative 
disorder to include frontotemporal dementia.  The post 
service medical records reveal that the veteran suffered from 
symptoms of dementia since 1991 and that frontal lobe 
dementia was initially diagnosed by the veteran's private 
physician in December 1994, many years after the veteran's 
final period of ACDUTRA.

It is the appellant's principle contention that the 
frontotemporal dementia implicated in the veteran's death was 
the result of exposure to toxins in service. Specifically it 
is claimed that veteran's service duties included 
participation in the disposal of toxic chemicals in a waste 
pond without the use of protective clothing.

A review of the veteran's service personnel records reflects 
that his military occupational specialty (MOS) in 1965 was 
55B20, an ammunition staging specialist.  Thereafter, for his 
remaining periods of ACDUTRA and other reserve obligations, 
his MOS was 94B20, First Cook.  Nothing in the service 
medical records establishes the presence of frontotemporal 
dementia during ACDUTRA.  

The initial manifestation of the veteran's frontotemporal 
dementia, approximately, 25 years after service, is too 
remote in time from service to attribute to service on a 
direct basis absent medical evidence to the contrary.  
Subsequent to service, the veteran worked for a furniture 
company and for a container company.

In a statement dated in August 1999, a private neurologist, 
Dr. D. E. S., reported that the history provided by the 
veteran, and indirectly by the appellant, was that the 
veteran had exposure to barrels of chemicals for which he was 
responsible for disposing in a waste pond and that much of 
the flora and fauna around the pond was dead and that he had 
some degree of physical problems at the time.  Dr S. opined 
that the most likely cause of the veteran's frontal lobe 
dementia was chemical exposure.  He added that it is well 
established in the literature that fronto-temporal dementia 
and, in general, the tauopathies (a group of diverse 
dementias and movement disorders) have a significant 
environmental etiology of chemical exposures.  He observed 
that there was no history of frontal lobe dementia in the 
veteran's family. He concluded, therefore, that was no doubt 
in his mind that chemical exposures during military service 
are the most likely cause for the veteran's early onset 
dementia syndrome.

In contrast to this opinion, a VA physician who reviewed the 
veteran's claims file in September 2005 concluded that the 
existence of a nexus between chemical exposure and dementia 
is less likely than not.  

In cases involving exposure to vesicant agents under 38 
C.F.R. § 3.316, the question of whether the requirements of 
this regulation are met, including whether or not the veteran 
was actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts. The Board, therefore, must consider 
the credibility of the appellant's statements in light of all 
the evidence in the file. Thus, under this regulation, the 
Board is charged with the very difficult task of ascertaining 
what transpired more than forty years ago with very little 
evidence to consider. See Pearlman v. West, 11 Vet.App. 443 
(1998).

The Board remanded this case in April 1997 and again in 
August 2003 seeking to verify the allegation of chemical 
exposure during service.  Vigorous efforts by the RO to 
confirm the appellant's contentions have been unsuccessful.  
Further, in a letter dated in July 2005, the U.S. Army 
Medical Research and Material Command reported that the 
veteran had no record of involvement in mustard gas testing.   

Hence, there is no indication in any other evidence on file, 
other than through statements by the veteran prior to his 
death and the appellant, that the veteran was actually 
exposed to mustard gas or chemical toxins in service. Service 
medical records are negative for any indication of a disorder 
of mind, and no psychiatric abnormally was noted on his 
separation examination in July 1964.  The appellant's 
allegations as to the veteran's inservice exposure to 
chemical toxins and/or mustard gas are not substantiated by 
any other evidence. 

In this case, the appellant had no first-hand information 
regarding the veteran's alleged exposure to chemical toxins 
or mustard gas in service, but rather only statements her 
husband made to her while he was alive.   She has provided no 
independent confirmation that such exposure actually occurred 
and the objective record is devoid of any documentation of 
such exposure.  In essence, it is not shown by competent 
evidence that the veteran's claimed exposure actually 
occurred.  Accordingly, such exposure amounts to no more than 
prohibitive speculation.  See 38 C.F.R. § 3.102 (2006).

The Board has considered the statement of the veteran's 
private physician.  However, the physician has no knowledge 
of what types of chemicals, if any, to which the veteran was 
allegedly exposed.  Hence his conclusions are based on 
incomplete data.  He did not have the opportunity to review 
the veteran's service medical records, nor is there any 
mention of the veteran's post-service occupational 
experiences and any possibility that his employment with 
Carolina Container Corporation may have exposed him to toxic 
chemicals.

The Board finds in the absence of any corroboration of the 
veteran's alleged exposure to toxins, including mustard gas, 
the question of a nexus between such exposure and the disease 
process implicated in the veteran's death is not for 
consideration and that service connection for the cause of 
the veteran's death based on a claim of such exposure is not 
warranted.

As a preponderance of the evidence is against the appellant's 
claim, the Board is compelled to deny the instant appeal. 38 
U.S.C.A. § 5107(b).

Entitlement to DIC under 38 U.S.C.A. § 1318

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when the veteran dies of non-willful misconduct 
origin, and was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling if one of the following 
conditions is met:  

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows: "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

38 C.F.R. § 3.22(b) (2006).

Effective December 2, 2005, VA amended 38 C.F.R. § 3.22(b).  
That provision now specifies that "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: 

(1) The veteran would have received total 
disability compensation at the time of 
death for a service-connected disability 
rated totally disabling for the period 
specified in paragraph (a)(2) of this 
section  but for clear and unmistakable 
error committed by VA in a decision on a 
claim filed during the veteran's 
lifetime; or (2) Additional evidence 
submitted to VA before or after the 
veteran's death, consisting solely of 
service department records that existed 
at the time of a prior VA decision but 
were not previously considered by VA, 
provides a basis for reopening a claim 
finally decided during the veteran's 
lifetime and for awarding a total 
service- connected disability rating 
retroactively in accordance with 
38 C.F.R. §§ 3.156(c)  and 3.400(q)(2) of 
this part for the relevant period 
specified in  paragraph (a)(2) of this 
section; or (3) At the time of death, the 
veteran had a service-connected  
disability that was continuously rated 
totally disabling by VA for the period 
specified in paragraph (a)(2), but was 
not receiving compensation because: 

(i) VA was paying the compensation 
to the veteran's dependents; (ii) VA 
was withholding the compensation 
under authority of 38  U.S.C. 5314 
to offset an indebtedness of the 
veteran; (iii) The veteran had not 
waived retired or retirement pay in 
order  to receive compensation; (iv) 
VA was withholding payments under 
the provisions of 10 U.S.C.  
1174(h)(2); (v) VA was withholding 
payments because the veteran's 
whereabouts  were unknown, but the 
veteran was otherwise entitled to 
continued  payments based on a total 
service-connected disability rating; 
or (vi) VA was withholding payments 
under 38 U.S.C. 5308 but  determines 
that benefits were payable under 38 
U.S.C. 5309. 

70 Fed. Reg. 72,211 (Dec. 2. 2005) (to be codified at 
38 C.F.R. § 3.22(b)).

In this case, the veteran was not service connected for any 
disease or disability during his lifetime.  As discussed in 
the preceding section, the evidence of record is against a 
finding that frontotemporal dementia originated in service or 
that the disease was otherwise etiologically related to 
service.  

In short, the veteran was not rated as totally disabled by 
reason of service-connected disability at any time prior to 
his death.  The appellant consequently has not met the 
threshold requirement for entitlement to DIC under 38 
U.S.C.A. § 1318, and the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER


Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


